           Case 1:19-vv-01129-UNJ Document 41 Filed 03/01/21 Page 1 of 4




    In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-1129V
                                          UNPUBLISHED


    KATHY BRIMNER,                                              Chief Special Master Corcoran

                         Petitioner,                            Filed: January 14, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Tetanus Diphtheria acellular
                                                                Pertussis (Tdap) Vaccine; Shoulder
                         Respondent.                            Injury Related to Vaccine
                                                                Administration (SIRVA)


Gary A Butler, Massa Butler Giglione, Pittsburgh, PA, for petitioner.

Darryl R. Wishard, U.S. Department of Justice, Washington, DC, for respondent.


                                 DECISION AWARDING DAMAGES 1

      On August 5, 2019, Kathy Brimner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that she suffered that she suffered a Shoulder Injury
Related to Vaccine Administration (“SIRVA”) as a result of her May 13, 2018 Tetanus
Diphtheria acellular Pertussis (“Tdap”) vaccination. Petition at 1,6-7. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

        On December 18, 2020, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for SIRVA. On January 14, 2021, Respondent filed a proffer on
award of compensation (“Proffer”) indicating Petitioner should be awarded $76,045.45,
consisting of $75,000.00 for pain and suffering, and $1,045.45 for past unreimbursed

1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
          Case 1:19-vv-01129-UNJ Document 41 Filed 03/01/21 Page 2 of 4



expenses. Proffer at 1-2. In the Proffer, Respondent represented that Petitioner agrees
with the proffered award. Id. Based on the record as a whole, I find that Petitioner is
entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $76,045.45 (consisting of $75,000.00 for pain and suffering, and
$1,045.45 for past unreimbursed expenses) in the form of a check payable to
Petitioner. This amount represents compensation for all damages that would be available
under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
           Case 1:19-vv-01129-UNJ Document 41 Filed 03/01/21 Page 3 of 4




               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS
___________________________________
                                    )
KATHY BRIMNER,                      )
                                    )
       Petitioner,                  )    No. 19-1129V ECF
                                    )
              v.                    )    Chief Special Master Corcoran
                                    )
SECRETARY OF HEALTH                 )
AND HUMAN SERVICES,                 )
                                    )
       Respondent.                  )
___________________________________ )

                      PROFFER ON AWARD OF COMPENSATION1

I.     Procedural History

       On August 5, 2019, Kathy Brimner (“petitioner”) file a petition alleging that a tetanus-

diphtheria-acellular pertussis (“Tdap”) vaccination that she received on May 13, 2018, caused a

shoulder injury related to vaccine administration (“SIRVA”). See Petition. On December 15,

2020, respondent filed his Vaccine Rule 4(c) report, conceding a Table injury for SIRVA. On

December 18, 2020, Chief Special Master Corcoran issued a ruling on entitlement, finding that

petitioner was entitled to compensation for SIRVA.

II.    Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

a lump sum of $76,045.45, consisting of $75,000.00 for pain and suffering, and $1,045.45 for

past unreimbursed expenses. This amount represents all elements of compensation to which

petitioner is entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.




       1
         This Proffer does not include attorneys’ fees and costs, which the parties intend to
address after the Damages Decision is issued.
           Case 1:19-vv-01129-UNJ Document 41 Filed 03/01/21 Page 4 of 4




III.   Form of the Award

       Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment of $76,045.45, in the form of a check payable to petitioner.2

Petitioner agrees.

                                             Respectfully submitted,

                                             JEFFREY BOSSERT CLARK
                                             Acting Assistant Attorney General

                                             C. SALVATORE D’ALESSIO
                                             Acting Director
                                             Torts Branch, Civil Division

                                             HEATHER L. PEARLMAN
                                             Acting Deputy Director
                                             Torts Branch, Civil Division

                                             ALEXIS B. BABCOCK
                                             Assistant Director
                                             Torts Branch, Civil Division

                                             /s/Darryl R. Wishard
                                             DARRYL R. WISHARD
                                             Assistant Director
                                             Torts Branch, Civil Division
                                             U. S. Department of Justice
                                             P.O. Box l46, Benjamin Franklin Station
                                             Washington, D.C. 20044-0146
                                             Direct dial: (202) 616-4357
Dated: January 14, 2021                      Fax: (202) 616-4310




       2
          Should petitioner die prior to entry of judgment, respondent would oppose any award
for future medical expenses, future lost earnings, and future pain and suffering, and the parties
reserve the right to move the Court for appropriate relief.

                                                 2
